department of the treasury internal_revenue_service washington d c contact person identification_number contact number t a y o u e y o u e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n number release date sin - se t eo ra t date date employer_identification_number legend a b c d e f g h_r dear applicant we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below you were formed as a limited_liability_company in the state of r your amended and restated limited_liability_company agreement states that you were formed for the purpose of providing administrative services for its sole member and other trust funds article c of the operating_agreement provides that upon your dissolution all remaining assets shall be distributed to the llc member your sole member or the llc member is a the other trusts funds you will administer are b c d e f g and h you indicate that your services include collecting contributions processing handling making and paying health welfare pension vacation apprenticeship and similar benefits provided under the terms of each trust fund you indicate that the benefits provided by the llc member and the other trust funds that you administer collectively the trust funds are under benefit plans collectively bargained between management and labor of essentially the grocery and pharmacy stores throughout northern r you describe the benefit plans provided by the particular trust fund are as follows the pension plans pay out pension benefits to retirees on a monthly basis based on a predetermined calculation or in one lump sum under a defined_contribution_plan the welfare plans provide coverage on medical dental prescription drugs vision and death_benefits sec_501 of the code provides exemption to voluntary employees’ beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-2 of the income_tax regulations provides that the membership of an organization described in sec_501 must consist of individuals who become entitled to participate by reason of their being employees and whose eligibility for membership is defined by reference to objective standards that constitute an employment-related common bond among such individuals for example membership in an association might be open to all employees of a particular employer or to employees in specified job classifications working for certain employers at specified locations and who are entitled to benefits by reason of one or more collective bargaining agreements sec_1_501_c_9_-3 of the regulations provides that a voluntary employees' beneficiary association is not operated for the purpose of providing life sick accident or other_benefits unless substantially_all of its operations are in furtherance of the provision of such benefits further an organization is not described in this section if it systematically and knowingly provides more than a de_minimis amount of other than life sick accident or other_benefits sec_1_501_c_9_-3 of the regulations provides that the term 'other benefits' does not include any benefit that is similar to a pension or annuity payable at the time of mandatory or voluntary retirement or a benefit that is similar to the benefit provided under a stock bonus or profit-sharing_plan for purposes of sec_501 and these regulations a benefit will be considered similar to that provided under a pension annuity stock bonus or profit-sharing_plan if it provides for deferred_compensation that becomes payable by reason of the passage of time rather than as the result of an unanticipated event thus for example supplemental unemployment benefits which generally become payable by reason of unanticipated layoff are not for purposes of these regulations considered similar to the benefit provided under a pension annuity stock bonus or profit-sharing_plan our analysis indicates that you will provide participants with benefits that include pension medical dental prescription drugs vision and death_benefits you will provide pension benefits to participants of the llc member and two other trust funds which were established solely provide retiree pension benefits you will provide medical dental prescription drugs vision and death_benefits to the rest of the trust funds pursuant to sec_1_501_c_9_-3 of the regulations your provision of pension benefits is a provision of a type of benefits not permissible under sec_501 of the code therefore you are not operated for the purpose of providing life sick accident or other_benefits see sec_1_501_c_9_-3 of the regulations accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns on form_1120 you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh in the event this ruling becomes final it will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions and do not intend to protest our denial of exempt status you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if you also disagree with our proposed deletions you should send your comments on the deletions with your protest statement and not to the address shown in notice if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action internal_revenue_service te_ge se t eo ra t constitution ave n w washington d c if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter lois g lerner director exempt_organizations rulings agreements ronald j shoemaker sincerely
